Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2020103798269, filed on 05/08/20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shibata (US 5,151,651).
5.	Regarding claim 1, Shibata teaches An electronic component testing apparatus [Figures 1-3, an electronic component testing apparatus is taught] comprising: a base [Figure 3, a base 37 is shown]; a screw rod structure coupled to one side of the base [Figure 3, a screw rod (engaging support)  37a is coupled to the base 37]; 5a first sliding portion disposed on one side of the screw rod structure [Figure 3, a first sliding portion 38 is shown]; a second sliding portion slidably Figure 3, a second sliding portion 39 is shown]; an adsorption structure disposed on the second sliding portion [Figure 3, an adsorption structure (chuck) 32 is disposed on the second sliding portion]; wherein the adsorption structure attracts an electronic component [Figure 3, the adsorption structure 32 attracts an electronic component (vacuum pump)]; and a probe electrically coupled to a testing device [Figure 3, a probe 42 is electrically coupled to a testing device]; 10wherein the probe is arranged corresponding to the electronic component, and the test device tests the performance of the electronic component through the probe [Figure 3, the probe 42 is arranged corresponding to the electronic component].
 6.	Regarding claim 4, Shibata teaches further comprising a connecting portion fixedly connected to the second sliding portion and the adsorption structure [Figure 3, a connecting portion 36 is shown].
7.	Regarding claim 6, Shibata teaches wherein the adsorption structure is a vacuum chuck [Figure 3, the adsorption structure is a vacuum chuck 32].

Allowable Subject Matter
8.	Claims 2-3, 5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claim 2 states “The electronic component testing apparatus according to claim 1, wherein the screw rod structure comprises a screw rod, the screw rod drives the first sliding portion, the second sliding portion, and the adsorption structure to move in a first direction.”
10.	Claim 3 is also objected as it further limits claim 2.

12.	Claim 7 states “The electronic component testing apparatus according to claim 1, further comprising a testing member and a measuring platform, wherein the testing member comprises a mounting board disposed on the measuring platform; wherein the mounting board defines 15a plurality of guiding holes, the probe is received in each of the plurality of guiding holes, and the probe is slightly lower than an end of the guiding hole away from the mounting board.”
13.	Claims 8-10 are also objected as they further limit claim 7.

Allowable Subject Matter
14.	Claims 11-16 are allowed.
15.	The following is an examiner’s statement of reasons for allowance:
16.	Regarding claim 11, the prior art of record Shibata (US 5,151,651) teaches An electronic component testing apparatus [Figures 1-3, an electronic component testing apparatus is shown] comprising: a base [Figure 3, a base 37 is shown]; a screw rod structure coupled to one side of the base [Figure 3, a screw rod (engaging support)  37a is coupled to the base 37]; 10a first sliding portion disposed on one side of the screw rod structure [Figure 3, a first sliding portion 38 is shown]; a second sliding portion slidably disposed on the first sliding portion [Figure 3, a second sliding portion 39 is shown]; an adsorption structure disposed on the second sliding portion [Figure 3, the adsorption structure 32 attracts an electronic component (vacuum pump)]; wherein the adsorption structure attracts an electronic component [Figure 3, the adsorption structure 32 attracts an electronic component (vacuum pump); and a probe electrically coupled to a testing device [Figure 3, a probe 42 is electrically coupled to a testing device]; 15wherein the probe is arranged corresponding to the electronic component, and the test device tests the performance of the electronic component through the probe [Figure 3, the probe 42 is arranged corresponding to the electronic component].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the screw rod structure comprises a screw rod, the screw rod drives the first sliding portion, the second sliding portion, and the adsorption structure to move in a Page 14 of 17first direction; and wherein one end of the second sliding portion is slidably mounted on one side of the first sliding portion away from the screw rod structure, the second sliding portion drives the adsorption structure to move in a second direction; 5wherein the electronic component testing apparatus further comprises a testing member, a parabolic box and a measuring platform, the testing member comprises a mounting board disposed on the measuring platform; wherein the mounting board defines a plurality of guiding holes, the probe is received in each of the plurality of guiding holes, and the probe is slightly lower than an end of the guiding hole away from the mounting 10board, the parabolic box is disposed on the measuring platform, and used to receive the tested electronic component” in combination with other limitations of the claim.
17.	Claims 12-16 are also allowed as they further limit claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.